Title: To John Adams from Richard Rush, 17 June 1814
From: Rush, Richard
To: Adams, John


				
					Dear sir.
					Washington June 17. 1814.
				
				Since you first allowed me the honor and gratification of corresponding with you, I have observed, that important events in the political world have trodden so closely upon each other that they interpose themselves between the successive favors I receive from you, and to such a degree as often to bear out of the view the subject of the last by drawing the eye towards some new occurrence, or great battle, or war, or revolution. This has been signally the case with your two last favors of the 30th of May and first of this Month. What events have we not distinctly beheld in France since? Your reflections, sir, I am always anxious to posses as these events move along. More than once have they served to lift me up from a state of depression and half dispair as to our own public affairs; and I have seen them lend their aid towards working the same effect upon others.  Mr Crawford writes word, that he dined with M. Marbois, at a large state dinner, after the provisional government was set up. He sat between Marbois and Count La Forest. Lord Castlereagh was close by. Marbois proposed a toast for the four. It was “universal peace.” Castlereagh drank it adding “upon just conditions.” Lord Cathcart came to where they were, took his glass and drank it too, without the commentary. He also writes, that it was the talk of the day that the emperor Alexander was to be king of Poland, as well as emperor of Russia, and that Austria was not to have Belgium. But how the great arrangements of power for Europe were to be adjusted he was at a loss farther to speak of even as report:He begs the secretary of state will send him six copies of Mr Jefferson’s manual, and as many copies of the rules of our house of representatives; for that the french, although they have now had what they have been calling deliberative assemblies for 20 years, are utterly ignorant of the first principles of parliamentary routine and order! A curious fact for the historian.The antient nobles, he says, openly speak of Alexander and the King of Prussia as jacobins, and are looking to the emperor of Austria as their friend.His despatches, so far as concerns us, are, as the newspapers state, friendly. So of those communicated by the French minister. They have an aspect at restoring the antient friendship that existed between the two countries. But Louis the 18th had not been installed. Is it not to be feared that he comes too fresh from England, and all the good things with which his eyes and his ears and his stomach have there been regaled, for us to hope for much courting from him—at least until the impressions of the company he has lately been keeping wear down? I fear so. When I have the pleasure of again hearing from you, I shall be, as ever, your instructed / correspondent,—
				
					R. Rush.
				
				
			